DETAILED ACTION
This Non-Final Office action is in response to the amended claims filed on 5/20/2020.
Claims 1-10 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 2009/0088950).

As to claim 1 Fisher discloses a gas control system for a non-road gas engine, comprising:
a mixer (fig 30 #14) provided with an air inlet (fig 30 # 86), a gas inlet (fig 30 # 84) and a mixed gas outlet ( figure 30 air/fuel mixture arrow) respectively,
wherein the air inlet (86) is provided with a first pressure sensor (78), the gas inlet (84) is provided with a second pressure sensor (78) and a pressure regulating valve (12) that are spaced apart, and the mixed gas outlet is provided with a third pressure sensor (409); and
wherein the first pressure sensor (78), the second pressure sensor (78), the pressure regulating valve (12) and the third pressure sensor (409) are respectively electrically connected to a controller, and the controller controls an opening degree of the pressure regulating valve according to pressure information fed back by the first pressure sensor, the second pressure sensor and the third pressure sensor so as to adjust an air-gas ratio of the mixed gas (this is done at the comparator 304).  
Fisher discloses the claimed invention except for the one pressure sensor for testing the differential being two separate sensor for doing the same thing. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use two sensor to determent the pressure then use a basic calculation to find the difference in pressures since it was known in the art that to find the difference in any system one only needs to subtract one number form the next.  It would be a matter of design choice as to how one uses the sensors to get the same outcome.

As to claim 2 Fisher discloses the gas control system for a non-road gas engine according to claim 1, wherein the second pressure sensor is located between the gas inlet and the pressure regulating valve. (see figure 30. The fuel inlet is near the mixer after the pressure sensor and the pressure regulator #12 is before the pressure sensor).

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to Off-Road engine Gaseous fuel controls is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539.  The examiner can normally be reached on M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747